DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            DOMINICK VITALE,
                               Appellant,

                                      v.

                         KATHLEEN E. HOLMES,
                               Appellee.

                               No. 4D17-1462

                             [November 1, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
2017DR004612XXXXSB.

   Jonathan Mann and Robin Bresky of Law Offices of Robin Bresky, Boca
Raton, for appellant.

   Kathleen E. Holmes, Delray Beach, pro se.

KUNTZ, J.

   The Appellant appeals the circuit court’s order summarily denying his
petition for protection against cyberstalking/stalking against Appellee
without prejudice to refile the petition after curing purported procedural
defects. We reverse because the Appellant was either entitled to an
explanation of the reasons for the summary denial or a hearing on his
petition.

    The Appellant filed a petition in the circuit court alleging five instances
of harassment and stalking. He included multiple pages of handwritten
details regarding the alleged incidents. The court summarily denied his
petition, checking a box on the form order that states, “Petitioner has failed
to allege facts sufficient to support the entry of an injunction for protection
against CYBER STALKING/STALKING.” The court noted “insufficient
allegations of stalking as defined by law.”

   On appeal, he argues that he was entitled to a hearing and a detailed
explanation as to the reasons for the denial. In lieu of filing an answer
brief, the pro se Appellee filed what she titled her “Notice of Consent in
Lieu of Answer Brief.” We previously issued an order treating her filing as
an answer brief. In the filing, the Appellee states that she was not notified
of the proceedings in the circuit court until the filing of this appeal. She
further states that had she been notified she would have agreed to allow
the Appellant a hearing. However, the court sua sponte denied the
Appellant’s petition without prejudice. The Appellee also notes that
“[Appellant] chose to forego the additional and multiple remedies that were
made available to him in the lower tribunal and, instead, filed an appeal.”

   We acknowledge the Appellee’s candor to this Court in her “Notice of
Consent.” She has effectively confessed error; an error she had no part in
procuring.

    On the merits, and as conceded by the Appellee, we must reverse. We
have held that a court must hold a hearing or specify the deficiencies
leading to a denial of a petition for injunction against domestic violence.
Chizh v. Chizh, 199 So. 3d 1050, 1051 (Fla. 4th DCA 2016); Sanchez v.
State, 785 So. 2d 672, 677 (Fla. 4th DCA 2001). Here, the Appellant filed
a relatively detailed petition asserting five instances of purported
cyberstalking/stalking. However, the court neither held a hearing nor
explained the basis for its conclusion that the eleven-page petition,
supported by an additional twenty-five pages of attachments, failed to
allege sufficient facts to support entering an injunction. It may in fact be
true that the Appellant failed to allege sufficient facts to support the entry
of one. However, our case law requires the court to hold a hearing, or
otherwise provide an explanation of those deficiencies, prior to summarily
denying the petition.

   Reversed and remanded for further proceedings.

GERBER, C.J., and WARNER, J., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2